 
 
IV
110th CONGRESS 
1st Session 
S. CON. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 

October 4, 2007
Referred to the Committee on Oversight and Government Reform

CONCURRENT RESOLUTION 
Commending the Ed Block Courage Award Foundation for its work in aiding children and families affected by child abuse, and designating November 2007 as National Courage Month. 
 
 
Whereas the Ed Block Courage Award was established by Sam Lamantia in 1978 in honor of Ed Block, the head athletic trainer of the Baltimore Colts and a respected humanitarian; 
Whereas each year in Baltimore, Maryland, the Foundation honors recipients from the National Football League who have been chosen by their teammates as exemplifying sportsmanship and courage; 
Whereas the Ed Block Courage Award has become one of the most esteemed honors bestowed upon players in the NFL; 
Whereas the Ed Block Courage Award Foundation has grown from a Baltimore-based local charity to the Courage House National Support Network for Kids operated in partnership with 17 NFL teams in their respective cities; and 
Whereas Courage Houses are facilities that provide support and care for abused children and their families in these 17 locations across the country: Baltimore, Maryland, Pittsburgh, Pennsylvania, Chicago, Illinois, Miami, Florida, Detroit, Michigan, Dallas, Texas, Westchester County, New York, Oakland, California, Seattle, Washington, Charlotte, North Carolina, Cleveland, Ohio, Atlanta, Georgia, St. Louis, Missouri, Indianapolis, Indiana, Buffalo, New York, San Francisco, California, and Minneapolis, Minnesota: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)National Courage Month provides an opportunity to educate the people of the United States about the positive role that professional athletes can play as inspirations for America’s youth; and 
(2)the Ed Block Courage Award Foundation should be recognized for its outstanding contributions toward helping those affected by child abuse. 
 
  Passed the Senate October 3, 2007. Nancy Erickson, Secretary.   
